THE STATE OF TEXAS
                                         MANDATE
TO THE CRIMINAL DISTRICT COURT NO. 1 OF DALLAS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 12th
day of February, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Stephanie Michelle Morales, Appellant                     No. 06-14-00229-CR

                   v.                                     Trial Court No. F14-54458-H

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Stephanie Michelle Morales, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 16th day of April, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk